DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 14, 2021, have been entered.  Claims 1, 11-12, 15, 17-21, 37-47, remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11-12, 15, 17-21, 37-47, have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection below has been modified in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-12, 17, 18-21, 39-41 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Melin (EP 2815731), in view of Blott (US 2015/0209492 A1 .
Regarding claim 1, Melin discloses a system for treating an abdominal tissue site (para [0042] teaches the system 10 is adapted for abdominal wounds; Fig. 1), comprising: 
a tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) comprising a liquid-impermeable layer (top sheet 30, para [0060] and [0084]-[0086]; Fig. 2 and 5; para [0084] further teaches the top sheet 30 is liquid impermeable but achieves liquid permeability by placing a plurality of openings such as slits 39, 48 in the top sheet 30 as illustrated in Fig. 5 [top figure]) and a plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0060] and [0084]-[0086]), the liquid-impermeable layer (top sheet 30; Fig. 2 and 5) comprising fenestrations (slits 39, 48; para [0085]; Fig. 5) positioned between the bubbles (sealed chambers 28; illustrated in Fig. 2 and 5), the plurality of bubbles 
a cover (wound cover member 20; para [0053]; Fig 1) adapted to form a fluid seal around the tissue interface and the abdominal tissue site (para [0053] teaches wound cover member 20 is adapted to form a fluid seal around the tissue interface and the abdominal tissue site using an adhesive and/or negative pressure); and 
a negative-pressure source (negative pressure source 21; para [0054]; Fig. 1, 7) adapted to be fluidly connected to the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7; para [0053]-[0055] teaches a negative pressure source 21 in fluid communication with the tissue interface; illustrated in Fig. 1, 7).   
Melin does not explicitly disclose the claim limitation a fluid distribution matrix comprising a fluid distribution hub and a plurality of fluid distribution conduits fluidly coupled to the first distribution hub, the fluid distribution matrix for delivering instillation fluid to the abdominal tissue.  However, such a fluid distribution hub has been known in the art long before applicant’s invention.
For example, in a similar art, Blott teaches an apparatus for aspirating, irrigating and cleansing wounds under negative pressure using the fluid distribution hub described.  Blott teaches many embodiments of fluid distribution hubs.  As one example, Fig.  14, 15, and 16a illustrate a fluid distribution hub including a plurality of fluid distribution channels (inlet pipe 346, inflation pipe 352, outlet pipe 350) that are coupled to the first distribution hub (all pipes are mounted in the boss 351) to provide fluid for irrigation to a wound including an abdominal tissue wound.  Para [0025] states “Thus, according to a first aspect of the present invention there is provided an apparatus for aspirating, irrigating and/or cleansing the wound.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 11, dependent from claim 1, Melin discloses the claim limitation wherein the liquid-impermeable layer (top sheet 30, para [0060] and [0084]-[0086]; Fig. 2 and 5) of the tissue interface ((fluid transport dressing 16, para [0043], Fig. 1-7)) comprises a first sheet of polymeric film (top sheet 30 ; Fig. 2, 5; para [0059] teaches the top sheet may be of plastic material such as polyurethane that forms a polymeric film) and a second sheet of polymeric film (bottom sheet 32; Fig. 2 and 5; para [0059] teaches the bottom sheet is a polymeric film or intermediate sheet 34; para [0060]; Fig. 2; para [0064] teaches the intermediate sheet 34 may be of plastic such as polyurethane that forms a polymeric film), wherein inner surfaces of each of the first sheet of polymeric film and the second sheet of polymeric film are sealed to each other to form a sealed region comprising the plurality of bubbles having closed cells (sealed chambers 28; para [0060]; Fig. 1, 2 and 7).  

 Regarding claim 12, dependent from claim 11, Melin discloses the claim limitation wherein the closed cells (sealed chambers 28, illustrated in Fig. 2, 5; para [0060] and [0084]-[0086]) are formed in the first sheet of polymeric film (top sheet 30; Fig. 2, 5; para [0060] teaches the intermediate sheet 34 may be deformed, for instance pleated, and thereafter attached to at least one of the top and bottom sheets 30, 32 or both, so that the sealed chambers are formed. Attaching the intermediate sheet 34 to the top sheet 30 (first polymeric film) results in the closed cells, sealed chambers 28, being formed in the first sheet of polymeric film, the top sheet 30).  

Regarding claim 17, dependent from claim 1, Melin discloses the claim limitation wherein the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) further comprises a foam manifold (fluid transport member 18; para [0044]; Fig. 1) adapted to be positioned adjacent a central portion of the liquid-impermeable layer (top sheet 30; Fig 2 and 5; Fig, 1 illustrates the fluid transport member 18 is positioned adjacent a central portion of the liquid-impermeable layer, top sheet 30).  

Regarding claim 18, dependent from claim 1, Melin discloses the claim limitation wherein the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) comprises: 
a first group of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) positioned in a central portion of the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7), wherein each bubble (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) of the first group of bubbles has a first diameter (Fig. 5, bottom drawing, illustrates bubbles located in the central portion of the tissue interface have a first diameter; para [0063]); and 
a second group of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) positioned in a peripheral portion of the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) of the second group of bubbles has a second diameter (Fig. 5, bottom drawing, illustrates bubbles located in the peripheral portion of the tissue interface have a second diameter; para [0063] ).  Melin is silent regarding the claim limitation wherein the second diameter is greater than the first diameter. 
However, Para [0061] – [0063] of Melin describe the physical characteristics of bubbles (sealed chambers 28).  Para [0063] states “Purely by way of example, the sealed chamber may have a diameter that is one of the following: 3, 6, 9 or 25 mm.  Assuming, as a non-limiting example, that the height of the sealed chamber is approximately half the diameter of the sealed chamber, the volume of the sealed chamber is approximately 10 mm for a sealed chamber with a diameter of 3 mm, approximately 80 mm 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tissue interface of Melin such that the second diameters of bubbles is greater than the first diameter of bubbles so that the bubbles have the diameters and volumes taught by Melin in para [0063].  

Regarding claim 19, dependent from claim 1, Melin discloses the claim limitation wherein the plurality of bubbles comprises: 
a first group of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) positioned in a central portion of the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7), wherein the first group of bubbles has a first spacing distance (Fig. 5, bottom drawing, illustrates bubbles located in the central portion of the tissue interface have a first spacing distance); and 
a second group of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084] positioned in the peripheral portion) positioned in a peripheral portion of the tissue interface ((fluid transport dressing 16, para [0043], Fig. 1-7; Fig. 1) wherein the second group of bubbles has a second spacing distance (Fig. 5, bottom drawing, illustrates bubbles located in the peripheral portion of the tissue interface having a second spacing distance).  Melin is silent regarding the claim limitation wherein the second spacing distance is greater than the first spacing distance. 
However, para [0070] of Melin states “In the Fig. 2 and Fig. 3 embodiment of the fluid transport dressing 16, the sealed chambers 28 are arranged such that at least a plurality of the fluid conduits 38 extend from the periphery 40 of the fluid transport dressing 16 towards the center 42 thereof. However, in other embodiments of the fluid transport dressing 16, the sealed chambers 28 may be arranged in other ways. For example, the sealed chambers 28 may be spaced evenly throughout the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tissue interface of Melin such that the second group of bubbles has a second spacing distance wherein the second spacing distance is greater than the first spacing distance of the first bubbles as taught by Melin that the spacing between bubbles may be varied.

 Regarding claim 20, dependent from claim 1, Melin implies, but does not explicitly state the claim wherein a spacing distance between each of the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) increases along the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) from a central portion to a perimeter of the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7).  
However, para [0070] of Melin states “In the Fig. 2 and Fig. 3 embodiment of the fluid transport dressing 16, the sealed chambers 28 are arranged such that at least a plurality of the fluid conduits 38 extend from the periphery 40 of the fluid transport dressing 16 towards the center 42 thereof. However, in other embodiments of the fluid transport dressing 16, the sealed chambers 28 may be arranged in other ways. For example, the sealed chambers 28 may be spaced evenly throughout the fluid transport dressing. Fig. 2 and Fig. 3.”  Melin teaches the spacing between bubbles and the location of bubbles on the tissue interface will vary in different embodiments.  In addition, Fig. 5 illustrates the spacing between bubbles increases as from a central portion to the perimeter of the tissue interface. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 21, dependent from claim 1, wherein a spacing distance between each of the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) decreases along the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) from a central portion to a perimeter of the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7). However, as stated above, Melin teaches the spacing between bubbles and the location of bubbles on the tissue interface will vary in different embodiments.   Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tissue interface of Melin such that the spacing distance between each of the plurality of bubbles decreases along the tissue interface from a central portion to a perimeter of the tissue interface as taught by Melin that the spacing between bubbles and the location of bubbles on the tissue interface may vary.Page 3 of 6Application No.: 16/979,684Docket No.: P001529US02PCT Preliminary Amendment 

Regarding claim 39, Melin teaches a system for treating a tissue site, comprising: 
a fenestrated manifold (top sheet 30, para [0060] and [0084]-[0086]; Fig. 2 and 5) comprising a first liquid-impermeable layer (para {0084] teaches the top sheet 30 is liquid impermeable but achieves liquid impermeability by placing a plurality of openings such as slits 39, 48 [a fenestrated manifold]) having a plurality of fenestrations (slits 39, 48; para [0085]; Fig. 5), wherein the fenestrated manifold has a first side and a second side; 
a bubble manifold (bottom layer 32, para [0060] and [0084]-[0086], Fig. 2 and 5; or intermediate sheet 34, para [0060], Fig. 2) comprising a second liquid-impermeable layer (bottom sheet 32; Fig. 2 and 
a fluid distribution matrix (fluid transport member 18; para [0043]- [0044]; Fig.1) comprising a fluid distribution hub (Fig. 1 illustrates the fluid transport member 18 is located in the center of the negative pressure wound therapy system 10 and a hub of fluid transport from the dressing to the negative pressure source).
Melin is silent regarding the claim limitation a plurality of fluid distribution conduits fluidly coupled to the fluid distribution hub, the fluid distribution matrix for delivering instillation fluid to the tissue site.  
However, Blott teaches an apparatus for aspirating, irrigating and cleansing wounds under negative pressure using the fluid distribution hub described.  Blott teaches many embodiments of fluid distribution hubs.  As one example, Fig.  14, 15, and 16a illustrate a fluid distribution hub including a plurality of fluid distribution channels (inlet pipe 346, inflation pipe 352, outlet pipe 350) that are coupled to the first distribution hub (all pipes are mounted in the boss 351) to provide fluid for irrigation to a wound including an abdominal tissue wound.  Para [0025] states “Thus, according to a first aspect of the present invention there is provided an apparatus for aspirating, irrigating and/or cleansing the wound.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 40, dependent from claim 39, Melin discloses the claim limitation wherein the bubble manifold (bottom sheet 32, para [0060] and [0084]-[0086], Fig. 2,5; or intermediate sheet 34, para [0060], Fig. 2) is adapted to be positioned adjacent the fenestrated manifold (top sheet 30; para [0060] and [0084] –[0086]; Fig. 5) such that the first side of the bubble manifold is in contact with the second side of the fenestrated manifold (para [0060] teaches the first side of the bubble manifold is in contact with the second side of the fenestrated manifold).  

Regarding claim 41, dependent from claim 39, Melin discloses the claim limitation comprising a fluid removal hub (fluid transport member 18; para [0043]- [0044]; Fig.1) adapted to be in fluid communication with the bubble manifold ((bottom sheet 32, para [0060] and [0084]-[0086], Fig. 2,5; or intermediate sheet 34, para [0060], Fig. 2; Fig. 1 illustrates the fluid removal hub 18 is in fluid communication with the bubble manifold). 
 
Regarding claim 43, dependent from claim 39, Melin discloses the claim limitation wherein the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) comprises closed cells (Para [0061] teaches the sealed chambers 28 are sealed and encloses a specific volume.). 
 
 Regarding claim 44, dependent from claim 39, Melin discloses the claim limitation wherein the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) protrude from the first side 

Regarding claim 45, dependent from claim 39, Melin discloses the claim limitation wherein the bubble manifold (bottom sheet 32, para [0060] and [0084]-[0086], Fig. 2, 5; or intermediate sheet 34, para [0060], Fig. 2) comprises a central portion (center 42; Fig 5 bottom illustrating bottom sheet 32) and a plurality of fluid channels that extend radially from the central portion of the bubble manifold (Fig. 5, bottom illustrating slits 39, 48 acting as a plurality of fluid channels that extend radially from the central portion of the bubble manifold).  

Regarding claim 46, dependent from claim 39, Melin discloses the claim limitation further comprising a third liquid-impermeable layer (wound cover member 20; para [0053]; Fig 1) adapted to be positioned adjacent the fluid distribution matrix (fluid transport member 18; para [0043]- [0044]; Fig.1)  and encapsulating the fluid distribution matrix (fluid transport member 18; para [0043]- [0044]; Fig.1)  between the fenestrated manifold (top sheet 30; para [0060] and [0084] –[0086]; Fig. 1, 5)  and the third liquid-impermeable layer (wound cover member 20; para [0053]; Fig 1).  

Regarding claim 47, dependent from claim 39, Melin discloses the claim limitation further comprising: a negative-pressure source (negative pressure source 21; para [0043]; Fig. 1) adapted to be in fluid communication with the fenestrated manifold (top sheet 30 or intermediate sheet part of fluid; para [0060] and [0084] –[0086]; Fig. 1, 5)   and the bubble manifold (bottom sheet 32, para [0060] and [0084]-[0086], Fig. 2,5); and an interface (fluid communication assembly 22; para [0054]; Fig. 1) adapted to fluidly couple the negative-pressure source (negative pressure source 21; para [0043]; Fig. 1) to the .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melin (EP 2815731), in view of Robinson (WO 2010/075179 A2).
Regarding claim 15, dependent from claim 1, Melin is silent regarding the claim limitation wherein the tissue interface (fluid transport dressing 16, para [0043], Fig. 1-7) further comprises a plurality of surface features comprising nodes, the plurality of surface features positioned on the plurality of bubbles.  
However, Robinson teaches reduced pressure wound treatment systems employing microstrain-inducing manifolds.  Para [0005] teaches a reduced-pressure wound treatment system for treating tissue on a patient includes a microstrain inducing manifold for disposing proximate the tissue that includes a plurality of shaped projections for creating microstrain with the tissue.  An example of the plurality of shaped projections 626 for creating microstrain include those on microstrain-inducing manifold member 624 (having a bubble shape) illustrated in Fig. 7.  Para [0027] teaches microstrain enhances wound healing because cells appear to respond to the strain by expressing special receptors on the surface of the cells and turning on genetic pathways in the cells, which promote healing activities.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tissue interface of Melin to comprise a plurality of surface features comprising nodes, the plurality of surface features positioned on the plurality of bubbles to enhance wound healing as described in para [0027] of Robinson.Page 2 of 6Application No.: 16/979,684Docket No.: P001529US02PCT Preliminary Amendment  
 
Claims 37, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Melin (EP 2815731), in view of Simmons (WO 2011112724 A1).
Regarding claim 37, Melin discloses a dressing for treating a tissue site (para [0042] teaches the system 10 is adapted for treating a tissue site), comprising: 
a first sheet of polymeric film (top sheet 30; para [0084] and [0060]; Fig. 2 and 5 ) comprising a first plurality of bubbles (sealed chamber 28; para [0084 and [0060]; Fig. 2 and 5) and a first plurality of apertures (slits 39, 48; para [0085]; Fig. 5). 
Melin is silent regarding the claim limitation a second sheet of polymeric film comprising a second plurality of bubbles and a second plurality of apertures, the second sheet of polymeric film being substantially coextensive with the first sheet of polymeric film; and forming a first fluid pathway between the first sheet of polymeric film and the second sheet of polymeric film; 
a third sheet of polymeric film comprising a third plurality of bubbles and a third plurality of apertures, the third sheet of polymeric film being substantially coextensive with the first sheet of polymeric film; 
a fourth sheet of polymeric film comprising a fourth plurality of bubbles and a fourth plurality of apertures, the fourth sheet of polymeric film being substantially coextensive with the first sheet of polymeric film and forming a second fluid passageway between the third sheet of polymeric film and the fourth sheet of polymeric film;
However, Simmons teaches in para [0005] a wound dressing for use with reduced pressure wound therapy comprising a plurality of spacers that are fenestrated that may be stacked to form a plurality of flow paths for allowing fluid flow under reduced pressure.  As illustrated in Fig. 8, the first sheet of polymeric film comprising a plurality of bubble and a first plurality of apertures, or fenestrations 403 was placed on top of one another (coextensively) to create flow paths 414 for allowing fluid flow under reduced pressure.  More than one fluid flow path 414 is created between the fenestrations 403.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Melin such that  to form a first fluid pathway between the first sheet of polymeric film and the second sheet of polymeric film; a third sheet of polymeric film comprising a third plurality of bubbles and a third plurality of apertures, the third sheet of polymeric film being substantially coextensive with the first sheet of polymeric film; a fourth sheet of polymeric film comprising a fourth plurality of bubbles and a fourth plurality of apertures, the fourth sheet of polymeric film being 
Melin is silent regarding the claim limitation a fluid removal hub extending through the second sheet of polymeric film, the third sheet of polymeric film, and the fourth sheet of polymeric film, the first fluid removal hub adapted to deliver negative pressure to the first fluid pathway; and 
a fluid distribution hub extending through the fourth sheet of polymeric film, the fluid distribution hub adapted to deliver instillation fluid to the second fluid pathway.  
However, Blott provides many illustrates of embodiments of fluid distribution hubs.  As one example, Fig.  14, 15, and 16a illustrate a fluid distribution hub including a plurality of fluid distribution channels (inlet pipe 346, inflation pipe 352, outlet pipe 350) that are coupled to the first distribution hub (all pipes are mounted in the boss 351) to provide negative pressure and fluid for irrigation to a wound including an abdominal tissue wound.  Each of the fluid pipes leads fluid and negative pressure to a specific location in the wound.  For example, Fig. 16 illustrates the fluid distribution hub having pipes going through all layers of the dressing to the bottom facing the wound and delivering negative pressure and fluid.  Other embodiments of fluid distribution hubs are illustrated in Fig. 20-23 such that the fluid pipes are located on top of the dressing delivering negative pressure and fluid to the top of the dressing, or in the center as illustrated in Fig. 25.  Para [0025] states “Thus, according to a first aspect of the present invention there is provided an apparatus for aspirating, irrigating and/or cleansing the wound.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system for treating an abdominal tissue site of Melin such that it includes a fluid removal hub extending through the second sheet of polymeric film, the third sheet of polymeric film, and the fourth sheet of polymeric film, the first fluid removal hub adapted to deliver negative pressure to the first fluid 

Regarding claim 38, dependent from claim 37, Melin is silent regarding the claim limitation wherein the first plurality of bubbles and the second plurality of bubbles comprise open-celled blisters. However bubbles comprising open-celled blisters have been well known in the art long before applicant’s invention.
  Simmons teaches in para [0005] wound dressings for use with reduced pressure wound therapy comprising a plurality of bubbles comprising open-celled blisters as illustrated in Fig. 2.  Para [0040] – [0041] teach the blisters are open-celled by including fenestrations.   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Melin such that the first plurality of bubble and the second plurality of bubbles comprise open-celled blisters as taught by Simmons.

Regarding claim 42, dependent from claim 39, Melin further discloses the claim limitation wherein the plurality of bubbles (sealed chambers 28, illustrated in Fig. 2, 5; para [0084]) comprises open-celled blisters. 
 Simmons teaches in para [0005] wound dressings for use with reduced pressure wound therapy comprising a plurality of bubbles comprising open-celled blisters as illustrated in Fig. 2.  Para [0040] – [0041] teach the blisters are open-celled by including fenestrations.   
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781